Title: From Thomas Jefferson to James Bringhurst, 9 January 1805
From: Jefferson, Thomas
To: Bringhurst, James


                  
                     Jan. 9. 05. Washington 
                  
                  Th: Jefferson presents his salutations to his antient acquaintance and friend mr Bringhurst, and thanks him for the book he has been so kind as to send him, which will occupy some of his leisure moments agreeably and usefully. he prays mr Bringhurst to recieve the assurance of his constant esteem & respect.
               